Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 teaches “esters of gallic acid”. It is unclear if esters of gallic acid are present in the formulation of claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (20020026882) in view of Arunkumar et al (2009). 
Patel teaches temporary protective coating compositions. 
Patel, paragraph 4 of the PGPUB, teaches an aqueous composition comprising water, at least one polyvinyl alcohol, at least one surfactant and at least one corrosion inhibitor.
Patel, paragraph 14 of the PGPUB, teaches suitable corrosion inhibitors can be propyl gallate. 
Patel, paragraph 17 of the PGPUB, teaches the aqueous composition preferably includes at least about 0.2 weight percent of one or more coalescing solvents which are miscible with or soluble in water. Coalescing Solvent concentrations of up to about 10 percent by weight will typically be effective, although preferably no more than about 5 percent by weight coalescing solvent is present. 

Patel, paragraph 21 of the PGPUB, teaches the aqueous composition is made by conventional means, typically including a step of mixing the components of the aqueous composition at atmospheric pressure so as to form a substantially homogeneous mixture.
Although Patel teaches propyl gallate, Patel does not teach an oxadiazole derivative of gallic acid. 
Arunkumar teaches Synthesis, Characterisation and Biological Evaluation of some novel 2,5-Disubstituted- 1,3,4-oxadiazole derivatives of Gallic acid. 
Arunkumar, introduction, teaches Gallic acid is a strong antioxidant and have been reported to possess anti-bacterial, anti-fungal, anti-inflammatory and anti-cancer activity. Propyl gallate is the propyl ester of gallic acid, which is involved in synthesis as precursor and used as anti-oxidant. It also inhibits histamine release. Also it acts as chelating agent and binds with iron to form stable complex. Gallic acid also acts as astringent. Oxadiazole derivatives are also known to possess anti-microbial, anti-parasitic, antiinflammatory, anti-cancer and anti-tubercular activity. 
Patel, results and discussion, teaches the bacterial screening indicated that among the test compounds S1, S2, S4 and S10 showed moderate activity against all the tested bacterial strains Escherichia coli, Pseudomonas aeruginosa, Klebsiella pneumoniae, and Staphylococcus aureus. Antifungal screening revealed that the test compounds showed moderate activity against Aspergillus niger. The compounds S4, S6 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute in test compound S4 (5- (5-(2-Hydroxyphenyl)–1, 3, 4-oxadiazol- 2 yl) benzene-1, 2, 3- triol) in for propyl gallate as taught by Patel to incorporate anti-fungal and anti-bacterial properties into the coating composition. 
5- (5-(2-Hydroxyphenyl)–1, 3, 4-oxadiazol- 2 yl) benzene-1, 2, 3- triol as taught by the references reads on a ozadiazole derivative of gallic acid antioxidant as claimed in claim 1. 
Propylene glycol or glycerin as taught by Patel reads on a solution enhancer as claimed in claim 1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the test compound S4 is dissolved in the aqueous composition to ensure the composition is a substantially homogeneous mixture. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that to have a combination of water, test compound S4 and propylene glycol as the aqueous solution as taught by the references as is this one combination of components to form an aqueous composition. 

The aqueous composition as taught by the references reads on the wetting liquid formulation as claimed in claim 1 and therefore it would be expected that when wetting a medical device with the aqueous composition as taught by the references reduces degradation of a functional coating on a medical device as claimed in claim 1. 

Regarding claim 4, Patel, paragraph 16 of the PGPUB, teaches typically, the aqueous composition contains from about 0.5 to about 7 weight percent corrosion inhibitor in total.

Regarding claim 9, Patel, paragraph 26 of the PGPUB, teaches an aqueous composition may be prepared by first adding slowly polyvinyl alcohol to the desired quantity of deionized water at 77 F. to 80 F.

Regarding claim 10, Patel, Table 1, example 6, teaches a composition comprising 83.70 wt% water based on the total weight of the composition. 

Regarding claim 11, the aqueous coating as taught by the references is the same composition as claimed in claim 1 and therefore it would be expected that the test compound S4 as taught by the references would be present as a suspension within and/or around the functional coating as claimed in claim 11. 

Regarding claim 12, Patel, paragraph 4 of the PGPUB, teaches an aqueous composition comprising water, at least one polyvinyl alcohol, at least one surfactant and at least one corrosion inhibitor.
Patel, paragraph 7 of the PGPUB, teaches while the concentration of the polyvinyl alcohol in the aqueous composition is not believed to be particularly critical, typically concentrations of from about 2 to about 50 (preferably, about 5 to about 20) percent by weight (calculated on a Solids basis) are utilized.
Polyvinyl alcohol as taught by Patel reads on a stabilizer as claimed in claim 12.

Regarding claim 13,  Patel, paragraph 17 of the PGPUB, teaches the aqueous composition preferably includes at least about 0.2 weight percent of one or more coalescing solvents which are miscible with or soluble in water. Coalescing solvent concentrations of up to about 10 percent by weight will typically be effective, although preferably no more than about 5 percent by weight coalescing solvent is present. 
These solvent may be glycols (e.g., propylene glycol) or polyols containing three or more hydroxyl groups (e.g., glycerin). 
Propylene glycol or glycerin as taught by Patel reads on a solution enhancer as claimed in claim 13. 

Regarding claim 20, although claim 20 limits the coating further comprising a stabilizer and/or a buffer solution of claim 12 to the coating further comprising a buffer solution having a pH from 2.0 to 7.4 wherein the buffer solution prevents esters of gallic 
Claim 20 does not positively require the coating further comprising a stabilizer AND a buffer solution having a pH from 2.0 to 7.4 or the coating further comprising a buffer solution having a pH from 2.0 to 7.4.
Therefore, claim 20 is not further limiting the composition of claim 12 that is met by the coating further comprising a stabilizer, which is met by polyvinyl alcohol as set forth in the rejection of claim 12.


Response to Arguments
Applicant’s arguments, filed 12/20/21, with respect to the rejection(s) of claim(s) 1, 4, 9-13 and 20 under Patel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel in view of Arunkumar.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US3634078 teaches an aluminum foil which had been coated with gallic acid as described in example 1, is coated with a solution of 1 part by weight of 2,5-(4'-.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/5/22